Citation Nr: 0115550	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  97-27 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
left leg injury.

2.  Entitlement to service connection for right arm 
disability.

3.  Entitlement to service connection for heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, which denied the veteran's application to 
reopen a claim of entitlement to service connection for 
residuals of a left leg injury.  In that same rating action, 
the RO denied service connection for right arm and heart 
disabilities on the basis that the veteran's claims for these 
benefits were not well grounded.  The veteran perfected a 
timely appeal of this determination to the Board.

As a preliminary matter, the Board observes that, in an 
August 1988 rating decision, the RO denied the veteran's 
claims of service connection for residuals of left leg and 
right arm injuries; however, there is no indication that the 
veteran was notified of this determination.  Thereafter, 
following the RO's receipt of a May 1988 VA hospitalization 
report, in a rating action dated later that same month, the 
RO confirmed and continued its denial of the veteran's left 
leg injury claim and notified him of the decision in a letter 
dated later that month.  In August 1996, the veteran filed 
his current claim seeking service connection for left leg, 
right arm and heart conditions.  As noted above, the RO 
denied the left leg claim on the basis that new and material 
evidence sufficient to reopen the claim had not been 
submitted; however, apparently recognizing that finality had 
not attached to the right arm claim, the RO correctly 
considered the latter two claims on a de novo basis.  See 
38 U.S.C.A. § 5104(a), (b) (West 1991 & Supp. 2000); Best v. 
Brown, 10 Vet. App. 322, 325 (1997); 38 C.F.R. §§ 3.104(a), 
20.1103 (2000).  

In September 1996, the veteran submitted a statement in 
support of these claims and shortly thereafter, pertinent VA 
medical records were associated with the claims folder.  In 
June 1997, however, the RO confirmed and continued its denial 
of each of the veteran's claims on the basis that new and 
material evidence had not been submitted.  Further, the Board 
notes that the July 1997 Statement of the Case (SOC) 
identifies the June 1997 rating decision, in which the RO 
confirmed and continued the August 1996 denial of the 
veteran's left leg, right arm and heart disability claims on 
the basis that no new and material and material evidence had 
been submitted, as the rating action on appeal.  Subsequent 
to the RO's preparation of the SOC, however, the United 
States Court of Appeals for Veterans Claims (Court) decided 
the case of Muehl v. West, 13 Vet. App. 159 (1999).  In 
Muehl, the Court held that, where, as here, pertinent 
evidence was presented or secured within one year of the date 
of the mailing of the notice of the decision, that evidence 
must be considered to have been filed in connection with his 
initial claim.  Id. at 161-62.  In light of the foregoing, 
the current appeal stems from the RO's August 1996 rating 
decision, and finality has not attached to his right arm and 
heart disability claims.  Accordingly, the Board has 
recharacterized these issues as indicated on the title page.  
Cf. Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board's decision on the veteran's application to reopen a 
claim of service connection for residuals of a left leg 
injury is set forth below; the reopened left leg claim, 
together with his claims of service connection for right arm 
and heart disabilities, will be addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  In an August 1988 rating action, the RO denied service 
connection for residuals of a left leg injury; the veteran 
was provided notice of the decision and of his appellate 
rights but did not appeal.

2.  Evidence added to the record since the August 1988 rating 
decision that denied the veteran's claim of service 
connection for residuals of a left leg injury is so 
significant that it must be considered in order to fairly 
decide the merits of the case.


CONCLUSIONS OF LAW

1.  The RO's unappealed August 1988 decision, which denied 
the veteran's claim of service connection for residuals of a 
left leg injury, is final.  38 U.S.C.A. § 4005 (1988); 
38 C.F.R. §§ 3.104(a), 3.160(d), 19.129 (1988).

2.  Evidence received since the August 1988 RO rating 
decision is new and material; the claim of service connection 
for residuals of a left leg injury is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an August 1988 rating decision, the RO denied service 
connection for residuals of a left leg injury on the basis 
that the condition was not shown by the evidence of record.  
In another rating action, dated later that same month, the RO 
confirmed and continued its denial of service connection for 
residuals of a left leg injury.  The evidence of record at 
the time of these determinations included the available 
service medical records and the May 1988 VA hospitalization 
report.

As noted by the RO, the veteran's available service medical 
records are negative for complaint or treatment of left leg 
problems.  In addition, the veteran's Report of Physical 
Examination prior to discharge, dated in May 1946, reflects 
that he had no musculoskeletal defect.  Based on the above 
evidence, the RO determined that service connection was not 
warranted for residuals of a left leg injury and notified him 
of the decision later that same month; however, he did not 
appeal.

Because the veteran did not submit a Notice of Disagreement 
(NOD) to the August 1988 rating decisions, they became final 
based on the evidence then of record.  38 U.S.C.A. § 4005 
(1988); 38 C.F.R. §§ 3.104(a), 3.160(d), 19.129 (1988).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  As defined by regulation, new and 
material evidence means evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There is no requirement, however, that 
in order to reopen a claim, that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
create a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the Federal 
Circuit, reviewing the history of 38 C.F.R. § 3.156(a), 
including comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.

Evidence associated with the claims file since the August 
1988 rating action includes VA medical records, dated from 
March 1991 to February 1997; a February 1997 statement 
received from the National Personnel Records Center (NPRC) 
indicating that it had no additional service medical records 
relating to the veteran and that some of his records were 
destroyed in a 1973 fire; the transcript of the veteran's 
testimony at a hearing conducted before a hearing officer at 
the RO in September 1997; and statements and written argument 
submitted by or on behalf of the veteran.

Of particular significance is the testimony offered by the 
veteran at his September 1997 hearing that he injured his 
left leg during service and that the condition had been 
chronic and recurrent since that time.  During the hearing, 
he also stated that not only had he received in-service 
treatment for this condition but that he had been placed on a 
light duty profile.  Further, the veteran indicated that, 
beginning in the 1970s, he sought formal care for the 
disability.  He also reported that physicians had informed 
him that, given his history, it was likely that his current 
left leg and knee problems had their onset during service.  
Also of significant note are the VA treatment records 
indicating that he continues to be seen on a regular basis 
for left leg problems.  This evidence bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection for residuals of a left leg injury, especially in 
light of the basis of the prior determinations and the NPRC's 
statement that some of his service records were destroyed in 
the 1973 fire.  Having determined that new and material 
evidence has been added to the record, the veteran's claim of 
service connection for this condition is reopened.


ORDER

As new and material evidence has been presented, the 
veteran's claim of service connection for residuals of a left 
leg injury is reopened; the appeal is granted to this extent 
only.


REMAND

For the reasons set forth below, the veteran's reopened claim 
of residuals of a left leg injury, as well as his claims of 
service connection for right arm and heart disabilities, must 
be remanded for additional development and adjudication.

As discussed above, in the August 1996 rating decision, the 
RO denied the veteran's right arm and heart disability claims 
on the basis that they were not well grounded.  In this 
regard, the Board notes that, as pointed out by the veteran's 
representative in April 2001 written argument, the President 
recently signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2096-2100 (2000).  Holliday v. Principi, 
No. 99-1788 (U.S. Vet. App. Feb. 22, 2001); VAOPGCPREC 11-
2000 (2000); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In support of each of these claims, the veteran essentially 
maintains that he had left leg, right arm and heart problems 
during service and his current conditions had their onset 
during his period of active duty.  In this regard, he takes 
issue with the RO's conclusion that there is no evidence 
showing treatment for these disabilities during service and 
in light of the loss of some of his records, he argues that a 
further search of the "Archives" should be conducted.  
Moreover, with respect to his right arm claim, at his 
September 1997 hearing, the veteran testified that he was 
diagnosed as having a "chipped bone" in 1947 and that he 
subsequently underwent right arm surgery.  

The Board observes that, to date, the veteran has not been 
afforded a formal VA examination with respect to any of these 
disabilities.  Under the law in effect at the time the RO 
considered these issues, it was precluded from affording the 
veteran such an examination.  In light of the recently 
enacted law, however, as well as the veteran's statements and 
the medical evidence of record, the Board concludes that each 
of these claims must be remanded to afford him an appropriate 
VA examination.  In the examination report, the examiner must 
offer an opinion, subsequent to his or her review of the 
record, as to whether it is at least as likely as not that 
the veteran has residuals of either a left leg or right arm 
injury or a heart disorder that is related to his military 
service.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-2100 (2000) (to be 
codified at 38 U.S.C. § 5103A); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).

Prior to scheduling an examination, all outstanding treatment 
records must be associated with the claims folder.  In this 
regard, the Board notes that the claims folder shows that the 
veteran has received regular treatment at the Washington, DC, 
VA Medical Center, and that, to date, records dated 
subsequent to February 1997 have not been obtained.  This is 
significant because records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, recently enacted 
legislation specifically provides that the duty to assist 
requires that these records be considered in the adjudication 
of the veteran's claims.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2100 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should use all available 
resources to obtain any service medical 
records not already associated with the 
claims folder.  If no such records are 
available, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  The RO should obtain and associate 
with the claims folder all pertinent 
outstanding post-service records of the 
veteran's treatment for left leg, right 
arm and heart problems from any other 
facility or source identified by the 
veteran.  This should specifically 
include any records of the veteran's 
treatment at the Washington, DC, VA 
Medical Center.  The aid of the veteran 
in securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent and etiology 
of any left leg, right arm and heart 
disability found to be present.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that any left leg, right arm and heart 
disability found to be present is related 
to the veteran's period of military 
service.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

4.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

6.  After undertaking any additional 
development deemed appropriate, the RO 
should again review the issues on appeal.  
If the benefits sought on appeal are not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 



